          Case 3:20-cv-02492-VC Document 72 Filed 12/01/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 GREGORY JODI JELOUDOV,
                                                     20-cv-02492-VC
                Plaintiff,

         v.                                          JUDGMENT

 WELLS FARGO BANK N.A, et al.,
                Defendant.

        The Court, having dismissed the complaint without leave to amend, now enters judgment
in favor of the defendants and against the plaintiff. The Clerk of Court is directed to close the
case.
        IT IS SO ORDERED.

Dated: December 1, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
